Citation Nr: 0314415	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, claimed as arteriovenous malformation (AVM) with 
tinnitus.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims on appeal.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were apparently 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  Service medical records currently 
associated with the claims file include a separation 
examination and a report from the Office of the Surgeon 
General (SGO).  The Board is mindful that in a case, such as 
this one where service medical records have been lost, there 
is a heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in February 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.  In June 2001, the Board remanded the claims 
for further development.  The claims are now ready for 
appellate review.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's service medical records were destroyed in 
the fire at the National Personnel Records Center in 1973.

3.  The medical evidence is negative for a diagnosis of AVM 
and/or narcolepsy until the late-1990s, many years after 
service separation.

4.  There is no medical evidence on file which established a 
medical nexus between military service and the veteran's 
current claims of AVM and narcolepsy.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, claimed as AVM with tinnitus, 
were not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Narcolepsy was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that he injured his head 
in service and, as a result, he suffers from AVM and 
narcolepsy.  At a hearing before the RO, he maintained that 
he was hit by bazooka recoil and was cut over the eye.  He 
recalled being dazed after the injury and had ringing in his 
ears.  He also reported that he was involved in a tank 
accident when it skidded on snow and ran into a tree.  He 
noted that he was finally diagnosed with AVM in 1997 and had 
surgery in 1998.  At a hearing before the Board, he similarly 
stated that he was involved in two accident in service and 
reported that he started having problems in the 1960s and 
first went to the VA in the early 1970s.  After a review of 
the evidence, the Board finds that the veteran's claims must 
be denied.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, an exhaustive but unsuccessful effort has been 
made to associate service medical records with the claims 
file.  Service medical includes a separation examination 
report dated in May 1955 reflecting no mention of a head 
injury and showing a normal clinical examination.  Further, 
the veteran reported that he was in a daze after sustaining 
the head injury but acknowledged that he had no follow-up 
care during military service.  Moreover, a SGO report shows 
that the veteran was hospitalized on one occasion for 
urethritis in September 1954.

While the veteran has maintained that he suffered from the 
residuals of a head injury since military discharge, he did 
not file an initial claim for pension benefits until October 
1995 on the basis of a brain aneurysm and narcolepsy.  By 
decision dated in April 1996, the RO granted pension 
benefits.  In May 1998, he asserted that his condition had 
become worse and filed a compensation claim for narcolepsy 
and brain aneurysm on a direct service-connection basis.

After a review of the evidence, and even assuming that the 
veteran sustained a head injury in service, there is no 
indication of continuity of symptomatology as evidenced by 
the absence of treatment for any of the claims on appeal for 
many years after service.  Post service medical evidence 
reflects that the veteran underwent a left suboccipital 
craniectomy and isolation of the dural in January 1998 for a 
diagnosis of left occipital dural arteriovenous fistula.  At 
the time of surgery, there was no relationship made with a 
head injury or military service and he reported a 30 year 
history of tinnitus, which would date the condition to the 
late 1960s, over 10 years after service separation.  This is 
consistent with subsequent statements made by the veteran 
that he had been treated for the residuals of a head injury 
for over 20 years, again dating the complaints until well 
after service separation.  Moreover, he acknowledged that he 
was treated for earaches in the 1960s, but not for AVM, which 
was not discovered until the 1990s.  This suggests to the 
Board that he did not have symptoms of AVM for many years 
after service discharge.

As the veteran was apparently not diagnosed with any of the 
conditions claimed on appeal until the late-1990s, the Board 
places significant probative value on the, at a minimum, over 
40+ year gap between discharge from military service and the 
initial diagnoses.  As such, the Board concludes that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1955 and the late-1990 
diagnoses.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current diagnoses to active military service, despite the 
veteran's contentions to the contrary.  He vigorously asserts 
that his VA treating physician told him that his AVM was 
related to head trauma; however, there is no notation to that 
effect in any of the hospital records or outpatient treatment 
notes.  The mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Further, the Board places significant probative value on an 
October 2002 VA examination, specifically undertaken to 
address the issue on appeal.  Of note, the VA examiner 
concluded that it was not as likely as not that the veteran's 
AVM was related to an in-service head injury.  The examiner 
remarked that AVMs were congenital defects in the formation 
of blood vessels and not a part of post trauma.  In 
addressing the issue of narcolepsy, the examiner questioned 
whether the veteran was properly diagnosed with narcolepsy 
but concluded that, even assuming that narcolepsy was shown, 
he did not believe that "it was likely or even possible that 
narcolepsy [was] caused or in any way related to a vascular 
malformation."  The Board is inclined to place high 
probative value on this evidence as it specifically addresses 
the relationship between the conditions for which the veteran 
is seeking compensation and his military service.

In sum, even accepting that the veteran sustained a head 
trauma during service (assumed for purposes of this decision 
given the absence of a complete set of service medical 
records), the Board places greater probative value on the 
lack of post-service treatment for many years after service 
separation, and the absence of medical evidence establishing 
a nexus between military service and the veteran's current 
complaints.  

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the December 1998 
and January 1999 rating decisions, the November 1999 
statement of the case, and the subsequent supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  

Further, the RO also notified him by letter dated in July 
2001 of his due process rights under the VCAA and that he 
needed to submit evidence in support of his claim, such as 
private medical records, VA records, and medical diagnoses, 
and medical opinions, and that VA would assist him in 
obtaining those records.  Specific evidence, including 
offering the veteran an opportunity to report any recent 
treatment, was requested in the June 2001 remand.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all reasonable efforts have been made to 
associate his service medical records with the claims file 
but no additional records are available.  Further, all 
medical records identified by the veteran have been 
associated with the claims file to the extent possible, 
including VA outpatient clinical records and hospital 
records.  He reported that he had been treated for ringing in 
the ears in the 1960s but that all the treating physicians 
from that time were deceased.  Therefore, there is no 
reasonable possibility that those records could be obtained.  

In addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO in June 2000 
and before the Board in February 2001.  Moreover, the claims 
were the subject of a Board remand and the veteran recently 
underwent a VA examination expressly for the purpose of 
addressing the claims on appeal.  

Further, while it appears that some outpatient treatment 
records from the 1970s are not associated with the claims, 
the Board finds that these records are not necessary to make 
a decision on the claims.  To that end, the Board accepts, 
for purposes of this decision, that he received treatment for 
ringing in the ears during that time frame but places more 
probative value on the recent VA examination which 
specifically addressed the issues on appeal.  Next, the 
veteran has not alleged that any physician, except his most 
recent treating physician, has established a connection 
between his current complaints and military service.  As it 
appears that a full compliment of clinical records from the 
1990s is associated with the claims file, the Board finds 
that a further delay for records is not warranted.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for the 
residuals of a head injury, claimed as AVM with tinnitus, is 
denied.

The claim for entitlement to service connection for 
narcolepsy is denied.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

